Citation Nr: 0728350	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  02-12 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disability.

2.  Entitlement to service connection for residuals of a rib 
injury.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ronald K. Sharer, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had military service from December 1952 to June 
1953.

In a November 1998 rating decision, the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania, determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a psychiatric disability.  The 
rating decision also denied service connection for residuals 
of rib injury and denied entitlement to a TDIU.  In light of 
the fact that the veteran submitted his notice of 
disagreement (NOD) with the November 1998 rating decision in 
April 1999 but was not thereafter issued a statement of the 
case (SOC) addressing the above issues until December 2002, 
the Board accepted his August 2002 VA Form 9 (which perfected 
a separate, unrelated appeal) as adequate to perfect an 
appeal of the November 1998 rating decision as to the issues 
listed above.  See Archbold v. Brown, 9 Vet. App. 124, 132 
(1996).

The veteran had a hearing at the RO (e.g., Travel Board) in 
December 2003 before a Veterans Law Judge (VLJ) who is no 
longer employed at the Board.  The Board informed the veteran 
of this in a July 2007 letter, also indicating he 
consequently had a right to another hearing before the VLJ 
who will ultimately decide his appeal.  See 38 C.F.R. 
§ 20.707 (2006).   His attorney's August 2007 response 
advised the Board the veteran is no longer physically able to 
attend a hearing.  In light of the fact that the veteran's 
attorney did not choose to appear in the veteran's stead, see 
38 C.F.R. §§ 20.700, 20.701 (2006), the Board deems the 
August response as a waiver of the right to another hearing.

In a decision dated in September 2004, the Board determined 
that a March 1954 rating decision did not contain clear and 
unmistakable error and denied service connection for 
residuals of a close head injury.  Also in September 2004, 
the Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development.  The RO completed the additional development as 
directed and returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  A March 1954 rating decision denied entitlement to 
service connection for a nervous condition which, in the 
absence of an appeal, became final and binding on the 
veteran.

3.  The evidence submitted since the March 1954 rating 
decision, by itself, or when considered with the previous 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  There is no evidence of a currently diagnosed disorder 
related to the veteran's ribs.

5.  The veteran is not service connected for any disability.


CONCLUSIONS OF LAW

1.  The March 1954 rating decision is final.  New and 
material evidence has not been submitted to reopen the claim 
for service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2000).

2.  A rib disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

3.  The requirements are not met for award of a TDIU.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Although the veteran's claims were received prior 
to the enactment of the VCAA, the Act is applicable to his 
claims, as they were pending before VA and not final on the 
effective date of the Act.  See 66 Fed. Reg. 45,629 (August 
29, 2001); VA O.G.C. Prec. Op. No. 7-2003 (November 19, 
2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

To the extent possible, such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.; see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, 20 Vet. App. 537 (2006);  and Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).  Further, in Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal 
Circuit Court of appeals held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the claimant.  Id.; 
see, too Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

In Pelegrini II, the Court observed that in pre-VCAA cases, 
such as the veteran's, it was not error for the RO to have 
adjudicated a claim without first issuing a VCAA notice, as 
compliance with the VCAA was an impossibility.  The claimant 
is still entitled to VCAA-compliant notice, however, prior to 
the final decision on a claim.  Pelegrini II, 18 Vet. App. 
120.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the service 
connection.  In that regard, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, a June 2002 RO letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or to submit 
any further evidence that was relevant to the claim.  The 
letter also informed the veteran what type evidence (new and 
material evidence) was needed to reopen the previously denied 
claim.  The Board notes that the letter did not include the 
specific language of the "fourth element"-that is, to 
provide all information in his possession related to his 
claim.  Nonetheless, the veteran had received sufficient 
explanation as to how to provide further relevant evidence, 
such that the intended purpose of this final element of VCAA 
notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as outlined 
by the Court in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I).  See VA O.G.C. Prec. Op. No. 1-04 (Feb. 
24, 2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the claim. 
Id.  The General Counsel's opinion held that this language 
was obiter dictum and not binding on VA.  See VA O.G.C. Prec. 
Op. No. 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 Vet. 
App. at 130 (Ivers, J., dissenting).  In addition, the 
General Counsel's opinion stated VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is harmful or prejudicial to 
the claimant.  For example, where the claimant is asked to 
provide any evidence that would substantiate his or her 
claim, a more generalized request in many cases would be 
superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the June 2002 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.  
This correspondence included the specific request that the 
veteran inform the RO as to any additional information or 
evidence that he wanted that agency to obtain on his behalf, 
or that he otherwise send the evidence still needed to 
support his claim as soon as possible.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VA O.G.C. Prec. Op. No. 1-04 (Feb. 24, 
2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).

Naturally, since the letter was issued prior to the Court's 
decision in Dingess/Hartman, the letter did not inform the 
veteran how downstream disability evaluations and effective 
dates are assigned and the type evidence which impacts those 
determinations.  But even if this omission had not 
subsequently been corrected, it is inconsequential, and 
therefore harmless error, because the Board is denying his 
claims, so the downstream disability rating and effective 
date elements of his claim are moot.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (if the Board addresses an issue 
not addressed by the RO - in the first instance, the Board 
must explain why the veteran is not prejudiced).

A January 2007 SSOC reflects that the RO readjudicated the 
veteran's claims on the basis of the evidence added to the 
record.  Further, a February 2007 RO letter reiterated the 
VCAA notice to the veteran, including how downstream 
disability rating and effective dates are determined and how 
to reopen a previously denied claim.  Neither the veteran nor 
his attorney submitted any additional information or evidence 
or requested that any be obtained after issuance of the 
February 2007 letter.  See Medrano v. Nicholson, 21 Vet. App. 
165 (2007).  Further, neither has either asserted any error 
or claimed any prejudice related to the VCAA notices issued.  
Thus, the Board finds that both the June 2002 and February 
2007 RO letters complied with the statutory notice 
requirements.  38 U.S.C.A. § 5103(a), 5104, 7105; see 
Medrano, 21 Vet. App. 165;  Prickett, 20 Vet. App. at 376; 
Dingess/Hartman, 19 Vet. App. at 493.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, VA outpatient treatment 
records from the facilities identified by the veteran, 
records of the private care providers identified by the 
veteran and who replied to VA, and the transcript of his 
hearing.  The RO also requested the Social Security 
Administration to provide any records it maintained 
associated with the veteran's earlier claim for benefits 
administered by that agency.  An October 2006 reply advised 
the RO that any records related to the veteran were no longer 
available.  The Board notes the veteran's attorney's August 
2003 request for a VA mental examination adequate for rating 
purposes, but also notes that VA's duty to assist extends to 
providing an examination only after new and material evidence 
has been submitted to reopen a claim.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, as indicated by his March 
2006 response to that effect, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Regarding the issue of TDIU, the veteran was not informed of 
the evidence necessary to complete his claim, nor of the 
duties of VA and the veteran regarding this claim.  However, 
because this issue is being denied on a legal basis, any 
failure to inform the veteran of VCAA requirements as to this 
issue is harmless error. 

New and Material Evidence

Service connection for a nervous disorder was denied by the 
RO in a March 1954 rating action.  The denial was based on a 
review of the veteran's service medical records.  The 
veteran's brief period of service was characterized by poor 
performance and at least three absences without leave (AWOL).  
Following an AWOL in late March 1953, the veteran presented 
at Hanhnemann Hospital, Philadelphia, PA, with the stated 
intent of finding out what was wrong with him and what caused 
him to act the way he acted.  After it was learned he was 
AWOL, the military police was called and the veteran was 
turned over to military authorities.  Thereafter, he was 
admitted to Valley Forge Army Hospital where he received an 
extensive in-patient psychiatric work-up.

The April 1953 clinical record of his intake and admission 
notes that the veteran stated he worked as a plumber's and 
roofer's helper prior to entering service.  He completed the 
7th grade at age 16 after having failed three grades.  The 
veteran told the examiner that he had always been slow in 
learning all his life, and that the Army was too much for 
him-as there was too much to learn, "[t]he Army wanted me 
to learn too fast,"  which caused him to have a hard time 
getting along in the Army.  

During the initial mental screening, the examiner observed 
that the veteran acted somewhat lethargic and seemed to be 
lost.  His thinking was slow and he showed some confusion.  
From his slow answers, he appeared below average in 
intelligence.  The initial impression at admission was 
immature personality reaction and rule out schizophrenia, 
paranoid in type.

A psychological evaluation was performed and the test results 
were interpreted as showing the veteran was functioning at a 
dull normal intelligence range.  The examiner observed that 
the veteran was a very immature dependent individual who felt 
very inadequate mentally and as a masculine figure.  There 
were some hysterical features, with noticeable repressive 
elements, especially in the sexual area.  He projected strong 
ambivalent reactions toward parental figures with deep 
feelings of guilt.

The veteran saw the world as very threatening to him and, 
because of that facet, his behavior at times could become so 
confused that he lost ego control, which resulted in very 
impulsive unplanned behavior.  "This [appeared] at times to 
be psychotic in nature; however, it [was] probably the result 
of inner tension being built up in such heights that outward 
stimuli [could] easily move him toward confusion and with 
resultant memory lapses and intellectual inefficiencies."  
(Emphasis added)  The examiner opined that, while the record 
certainly showed the emotional instability of the veteran, 
there was no pronounced or consistent evidence of a 
schizophrenic process at that time, though strong external 
stimuli produced marked tensions often resulting in memory 
lapses and temporary intellectual inefficiencies.

The veteran was treated on the closed and open 
neuropsychiatric ward, including occupational therapy to 
increase his self-confidence and induce socialization.  His 
limited mental endowment hindered his ability to use the 
experience of the group therapy.  Although the veteran's 
tension and anxiety obviously decreased his ability to meet 
stressful situations, it was not appreciably altered.  The 
psychiatric staff concluded that, in view of the veteran's 
difficulty in relating to others and in view of his breakdown 
of routine military service and the refractoriness of his 
condition in a protective environment, it was deemed in the 
best interests of the military to separate him from the Army, 
as further duty would likely result in lengthy 
hospitalization.

The final discharge diagnosis was emotional instability 
reaction, chronic, severe; manifested by anxiety, poor 
recall, impaired learning, secondary anxiety, lethargy and 
loss of self-confidence and repeated AWOL.  Stress: Minimal; 
routine military duty, separation from family.  
Predisposition: Severe; dull normal  to low average 
intelligence.  Condition: Unchanged.   He was deemed 
competent, and his condition was deemed as Not In The Line of 
Duty, Existed Prior To Service (EPTS).  His commander 
initiated administrative discharge action against him 
following his discharge from the hospital.

The basis of the discharge action was unsuitability for 
further military service due to a character and behavior 
disorder.  The June 1953 Record of Board Proceedings shows 
that the veteran appeared before a Board of Officers which 
recommended his discharge under honorable conditions.

A March 1954 rating decision denied service connection for a 
nervous condition, in light of the diagnosis of an immature 
personality, see 38 C.F.R. § 3.303(c) (personality disorders 
and mental deficiency are not diseases or injuries within the 
meaning of applicable legislation), and an April 1954 RO 
letter informed the veteran of that decision and his appeal 
rights.  There is nothing in the claims file to indicate that 
he did not receive the decision letter, or any record that 
the U.S. Postal Service returned the April 1954 letter to VA 
as undeliverable.  Neither is there any record that the 
veteran timely appealed the decision.  Thus, the March 1954 
rating decision became final and binding on the veteran.

Governing Law and Regulation

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA. 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2006); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  The veteran filed his application to 
reopen his previously denied claim in the late 1990s.  The 
regulation applicable to new and material evidence, 38 C.F.R. 
§ 3.156(a), was amended, effective August 29, 2001.  Thus, 
the former version of 3.156(a) is applicable to his claim.  
See 66 Fed. Reg. 45,620 (2001).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156 (2006); Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims (Court) held that the question 
of what constitutes new and material evidence requires 
referral only to the most recent final disallowance of a 
claim.

In addition, under the prior standard, the evidence, even if 
new, must be material, in that it is evidence not previously 
of record that bears "directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2000); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Moreover, if it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See Evans, 9 Vet. App. at 283 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic conditions, per se, 
including psychoses, will be presumed to have been incurred 
in service if manifested to a compensable degree of at least 
10 percent within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
But, as noted above, personality disorders do not meet the 
definition of an injury or disease.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

The evidence added to the record since the March 1954 
decision, on its own or when added to the evidence already of 
record does not establish a fact so significant that it must 
be considered to fairly decide the veteran's claim.  It 
consists primarily of the veteran's lay assertions, but lay 
assertions are insufficient to reopen a claim under 38 
U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  His attorney asserts that, since the veteran was 
deemed mentally and physically suitable for military service 
at his enlistment physical, it follows that he developed a 
psychiatric disorder during his active service, or his active 
service aggravated any pre-existing psychiatric disorder.  
Transcript, pp. 3-5.

The Board appreciates the skillful advocacy on the veteran's 
behalf but, unfortunately, the service medical records 
clearly demonstrate medical authorities determined on the 
basis of objective clinical findings that the veteran's 
immature personality and substandard mental proficiency 
existed prior to service.  Further, there has been absolutely 
no evidence to the contrary added to the record.  In fact, 
the medical evidence added to the record serves only to 
confirm the findings of the 1954 in-service psychiatric 
workup.

Treatment records of a Dr. Abrams, one of the veteran's 
private providers, for the period 1994 to 2005, to the extent 
that they are legible, note maintenance of the veteran's 
anxiety episodes, primarily by prescribing Zoloft.  Dr. 
Abrams' records reflect no comment, suggestion, or opinion 
that the veteran's anxiety is in anyway causally related to 
his active service or that it was part of a diagnosed 
acquired mental disorder.  Episodes of exacerbation were 
noted as due to the veteran's reaction to his wife's illness.

An April 1998 psychiatric evaluation was conducted at the 
University of Pennsylvania Health System, apparently as part 
of the veteran's SSA disability claim.  The veteran reported 
that his active service was extremely stressful and demanding 
on him and he voiced his lifelong frustration in getting 
adequate recognition and compensation from the military.  He 
denied any prior psychiatric episode for which he received 
in- or outpatient treatment.

Following his review of the veteran's history and the mental 
status examination, the examiner opined that the veteran 
appeared very frustrated and angry with his inability to get 
the military to recognize and compensate him for what he 
argues are injuries sustained in service.  There was no 
evidence of any active mood or psychotic disorder at the time 
of the examination.  Clearly, the examiner noted, there were 
multiple somatic complaints with a suggestion of a 
somatization disorder, but he noted he would not see the 
veteran again, as his session was only an assessment.  As set 
forth, this private psychiatrist did not suggest any causal 
relationship between any somatization disorder and the 
veteran's active service.

In July 1998, the veteran presented for a VA mental intake 
evaluation with a vague list of complaints related to his 
discharge from service and his subsequent life struggles.  
Most pressing on the veteran's mind, noted the examiner, was 
the stigmatization and guilt he had felt since his service 
experience.  Mental status examination revealed evidence of 
tardive dyskinesia and an anxious mood.  Parenthetically, 
tardive dyskinesia is a neurological syndrome characterized 
by repetitive, involuntary, purposeless movements caused by 
the long-term use of certain drugs called neuroleptics used 
for psychiatric, gastrointestinal and neurological disorders 
such as Parkinson's disease.  Medline Plus Dictionary, 
http://www.nlm.nih.gov/medlineplus/mplusdictionary.html.    
Private records of Dr. Katz show the veteran is diagnosed 
with a form of Parkinson's disease.

There was no evidence of psychosis, and the veteran seemed 
obsessed with ideas that the armed services were responsible 
for his stagnation over the past 46 years.  Below-average 
intelligence was noted and he had poor use of vocabulary.  
The examiner noted that the veteran carried a 7-page 
chronicle of his past history which gave some insight into 
his thought process, which were loosely associated and 
repetitive with a definite lack of introspection.

The examiner rendered Axis I diagnoses of deferred; possible 
anxiety disorder-generalized anxiety disorder versus anxiety 
disorder not otherwise specified; underlying depression; 
possible undiagnosed attention deficit disorder versus 
organic brain syndrome.

An August 1998 entry made by a VA psychiatrist notes the 
veteran was very focused on showing the military was 
responsible for all of his problems, and that he was anxious 
and had a history of acute episodes.

The only evidence that constitutes "new" evidence in its 
entirety is the veteran's December 2003 travel board hearing 
testimony that he sought post-service treatment for his 
nerves from a doctor now deceased.  Transcript, p. 12.  He 
could not even estimate the date of the treatment, but it was 
around the time of his mother's death.  The clear tenor of 
the veteran's statement is that he sought medical assistance 
with dealing with his mother's death.  This testimony is in 
fact new, as it was not before the rating authority in 1954, 
and it is not redundant with evidence already of record.  It 
is not material, however, as it does not contribute to the 
overall picture of the veteran's prior claim.  See Hodge, 155 
F.3d 1356.  The evidence already of record demonstrates that, 
because of his basic personality makeup, he was prone to 
anxiety episodes when dealing with external stress.

Thus, the Board finds that the other evidence added to the 
record since 1954 is neither new nor material.  While this 
evidence was not before the rating board in 1954, it is 
nonetheless redundant, in that it shows no more than the 
veteran is prone to acute anxiety when subjected to the 
normal stresses of everyday life, which is the reason he was 
separated from active service.  There is no medical evidence 
whatsoever of any causal connection with his military 
service, other than the reason he was administratively 
separated.  In sum, nothing added to the record since 1954 
shows the veteran's diagnosed pre-existing immature 
personality disorder, which manifested with anxiety and other 
symptoms, to have been superimposed over by any acquired 
mental disorder that manifested during his brief active 
service.  That possibility was clearly ruled out by the 1953 
psychological diagnostic evaluation, where the examiner 
observed the veteran's outward mannerisms might mimic a 
psychiatric disorder but such was not the case.

Contrary to the veteran's attorney's argument, the service 
medical records show the veteran's extreme anxiety was 
caused, not by the rigors of his brief active service, but 
his pre-existing sense of inadequacy.  Nothing added to the 
record since 1954, even when measured by the more lenient 
prior standard for new and material evidence, has 
contradicted that assessment.  Consequently, the Board is 
constrained to find that new and material evidence has not 
been submitted.  3.156 (2000).

Residuals of Rib Injury

Governing Law and Regulation

The legal standard for service connection set forth above, 
with the exception of the portion on service connection on a 
presumptive basis, is incorporated here by reference.

Analysis

The veteran asserts that he sustained a rib injury while he 
was in the stockade following one of his AWOLs.  Another 
confine insisted on challenging him to "spar," to use the 
veteran's description of the event.  Eventually, the veteran 
gave in and, during the encounter, the other troop punched 
him in the area of his ribs  The veteran asserts that he 
experienced constant symptoms from the punch ever since.  
Transcript, pp. 13-14.

Service medical records are entirely negative for any 
complaints, findings, or treatment for a rib-related injury 
or injuries.  Of special note is that the veteran received a 
very thorough examination when he was admitted for 
psychiatric evaluation after his third and last AWOL.  The 
evidence of record shows he was not confined after that AWOL, 
so any incident he may have had while confined in the 
stockade would have happened some time prior.  The March 1953 
examination noted no abnormalities of the veteran's chest or 
lungs.  And at his examination for separation, the examiner 
assessed his lungs and chest as normal.

There is no competent evidence of a currently diagnosed rib 
disorder or residuals of one.  Dr. Kramer's September 1997 
report states no more than that he treated the veteran for 
rib cage pain.  He did not render a diagnosis of any specific 
disorder.  He noted the veteran's report of having been 
injured while in service several years earlier.

On the basis of that report, the Board remanded the case for 
an examination to determine if there is a currently existing 
disorder.  See 38 C.F.R. § 3.159(c)(4) (2006).  At the 
October 2006 examination, the examiner conducted a thorough 
"page-by-page" review of the claims file, including the 
service medical records, and found no evidence of a rib 
injury.  Physical examination showed the veteran to breathe 
entirely normal, and he was capable of taking deep breaths 
without them causing any chest pain.  The diagnosis was 
evidence of rib disorder not found.

Whatever injury the veteran may have sustained while in the 
stockade, it apparently was an acute and transitory event 
that resolved without any residuals.  The veteran conceded 
that possibility in one of his statements.  Pain alone is not 
sufficient.

Perhaps the most fundamental requirement in establishing 
entitlement to service connection is that there be proof the 
veteran has the condition claimed.  See Brammer v. Derwinski, 
3 Vet. App. 233, 225 (1992) (Service connection presupposes a 
current diagnosis of the claimed disability); see also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted"); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).

Here, though, the veteran has not met this initial burden of 
proof, and in the absence of proof of present disability, 
there can be no valid claim.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  Consequently, his claim must be denied because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in his favor.  
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  There is no basis for service connection 
for a rib cage disorder or any residuals of one.  38 C.F.R. 
§ 3.303 (2006).

TDIU

A TDIU is available only where service connected disabilities 
render a veteran unable to obtain and maintain substantially 
gainful employment due solely to his service-connected 
disabilities.  38 C.F.R. § 4.16 (2006).  As the veteran is 
not service connected for any disability, by operation of 
law, there can be no TDIU.  Because the basic legal 
requirements to establish TDIU are not met, the appellant's 
claim must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); accord Luallen v. Brown, 8 Vet. 
App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). The Board 
notes that he already receives a nonservice-connected pension 
for his service during the Korean War.  See 38 C.F.R. § 4.17 
(2006).




ORDER

New and material evidence has not been received to reopen a 
previously denied claim for service connection for an 
acquired psychiatric disability.  The petition to reopen is 
denied.

Entitlement to service connection for residuals of a rib 
injury is denied.

Entitlement to a TDIU is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


